DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 13 are pending in the present application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 11), drawn towards a method for preventing, ameliorating, suppressing progression of, and/or treating a tumor caused by a tumor virus, comprising the step of administering an effective amount of a component that targets a gene product of the tumor virus, in the reply filed on August 29, 2022 is acknowledged. Claims 12 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected Compound A as presented below:

    PNG
    media_image1.png
    195
    201
    media_image1.png
    Greyscale

	wherein, in Formula (I):
R1 is a hydrogen atom;
X is -C(=S)-;
R2 is an unsubstituted nitrogen-containing heteroaryl group (pyridinyl);
R3, R5 and R6 are each a hydrogen atom;
R4 is a halogen atom (-F); and 
R7 is an unsubstituted nitrogen-containing heterocycloalkyl group (piperidinyl).

	wherein, in Formula (II):
R4 is a halogen atom (-F);
R5 and R9 are each a hydrogen atom;
R7 is an unsubstituted nitrogen-containing heterocycloalkyl group (piperidinyl); and
R8 is a sulfur atom.

Search: Applicant’s elected species is not found to be free of prior art. Therefore, search has not been further expanded to include the full scope of the elected claims.

Priority

    PNG
    media_image2.png
    68
    220
    media_image2.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Information Disclosure Statement
The information disclosure statement filed on September 17, 2020 has been considered by the examiner.

Claim Objections
Claims 7 – 8 are objected to because of the following informalities:
Claim 7, page 31 line 17: The phrase “… wherein the component tumor virus that targets the gene product …” should read as “… wherein the component
Claim 8, page 32 line 10: The phrase “… wherein the component tumor virus that targets the gene product …” should read as “… wherein the component.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 – 5 and 9 – 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	The present claim 1 is drawn towards a method for preventing, ameliorating, suppressing progression of, and/or treating a tumor caused by a tumor virus, the method comprising the step of administering, to a subject, an effective amount of a component that targets a gene product of the tumor virus.
	The present claim 2 is drawn towards the method according to claim 1 wherein the component that targets a gene product of a tumor virus is a component that suppresses the expression and/or function of the gene product of the tumor virus.
	The present claim 3 is drawn towards the method according to claim 1 wherein the gene product is a gene product that is involved in a life cycle of the tumor virus.
	The present claim 4 is drawn towards the method according to claim 1 wherein the gene product is a gene product whose expression is induced or accelerated at the start of, or during a period of, lytic infection of the tumor virus.
	The present claim 5 is drawn towards the method according to claim 1 wherein the component that targets the gene product of the tumor virus is a component that suppresses an increase in copy number of the tumor virus.
	The present claim 9 is drawn towards the method according to claim 1 wherein the tumor caused by a tumor virus is at least one selected from the group consisting of virus-associated tumors including hepatocellular carcinoma, cervical epithelial dysplasia, cervical cancer, oropharyngeal cancer, adult T cell leukemia, malignant lymphoma, Merkel cell carcinoma, primary effusion lymphoma, and Kaposi sarcoma.
	The present claim 10 is drawn towards the method according to claim 1 wherein the tumor virus is at least one selected from the group consisting of EB virus (EBV), hepatitis B virus (HBV), hepatitis C virus (HCV), human papillomavirus (HPV), human T-lymphotropic/leukemia virus type I (HTLV-1), Kaposi sarcoma-associated herpesvirus (HSHV), and Merkel cell polyomavirus (MCV).
	The present claim 11 is drawn towards the method according to claim 1 wherein the tumor caused by a tumor virus is a KSHV-induced lymphoma.
	The present description generically discloses a component that targets a gene product of the tumor virus. The specification only broadly states that the component suppresses the expression and/or function of a gene product of a tumor virus; the gene product is a gene product whose expression is induced or accelerated at the start of, or during a period of, lytic infection of the tumor virus; and the component that targets the gene product of the tumor virus is a component that suppresses an increase in copy number of the tumor virus. There is no guidance provided for any other structures that can be specifically used as components that target a gene product of the tumor virus. Thus, the scope of the claims is directed towards a method for preventing, ameliorating, suppressing progression of, and/or treating a tumor caused by a tumor virus, the method comprising the step of administering, to a subject, an effective amount of a wide range of components that target a gene product of the tumor virus, not limited only to the compounds expressed as Formula (I).
	MPEP §2163(II)(A)(3)(a)(ii) states the guidelines for the written description as presented below:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	While the disclosure states the components that target a gene product of the tumor virus, the generic recitation fails to provide sufficient support to show that the Applicant was in possession of the full scope of the claimed invention. The description does not sufficiently describe the full scope for preventing, ameliorating, suppressing progression of, and/or treating a tumor caused by a tumor virus, comprising administering, to a subject, an effective amount of all of the components that target a gene product of the tumor virus. Therefore, the “representative number of species” standard is used to determine whether the claims are adequately described. MPEP §2163(II)(A)(3)(a)(ii) recites the definition of “representative number of species” as:
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) … The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 … Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.”


	The present specification does not sufficiently provide support for the method for preventing, ameliorating, suppressing progression of, and/or treating a tumor caused by a tumor virus, the method comprising the step of administering, to a subject, an effective amount of a number of species that are representative of the entire genus of all of the components that target a gene product of the tumor virus, as encompassed in the scope of the claims 1 – 5 and 9 – 11. There is a significant variation within all of the components that target a gene product of the tumor virus, and the present specification does not adequately describe any specific other structures to resemble the variation within the entire genus of inhibitors. Thus, a person having ordinary skill in the art would recognize that the Applicant was not in possession of the claimed methods for preventing, ameliorating, suppressing progression of, and/or treating a tumor caused by a tumor virus, comprising administering, to a subject, an effective amount of the entire genus of all of the components that target a gene product of the tumor virus. Thus, the present claims do not comply with the written description requirement. In order to overcome the rejection, Applicant is requested to amend the claim 1 to incorporate the limitations of the compound expressed as Formula (I) that are properly supported by the present specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 4 recites the limitation “The pharmaceutical composition according to claim 1 …”. See, page 29, line 16. However, claim 1 is drawn towards a method for preventing, ameliorating, suppressing progression of, and/or treating a tumor caused by a tumor virus, comprising the step of administering an effective amount of a component that targets a gene product of the tumor virus. Thus, it is unclear if claim 4 should be drawn towards the method as recited in the present claim 1 or the pharmaceutical composition as recited in the present claim 12.
	Applicant is requested to amend claim 4 to specifically recite the phrase “The method according to claim 1 …” or “The pharmaceutical composition according to claim 12…” in order to overcome the rejection. Emphasis added. For consideration purposes, claim 4 is examined as being drawn towards “The method according to claim 1 …”.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation (See, page 32 line 17) “virus-associated tumors”, and the claim also recites (See, page 32 lines 17-20) “including hepatocellular carcinoma, cervical epithelial dysplasia, cervical cancer, oropharyngeal cancer, adult T cell leukemia, malignant lymphoma, Merkel cell carcinoma, primary effusion lymphoma, and Kaposi sarcoma” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Applicant is requested to delete the phrase “virus-associated tumors including” in the present claim in order to overcome the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 4 recites the limitation “The pharmaceutical composition according to claim 1 …”. See, page 29, line 16. However, claim 1 is drawn towards a method for preventing, ameliorating, suppressing progression of, and/or treating a tumor caused by a tumor virus, comprising the step of administering an effective amount of a component that targets a gene product of the tumor virus. Thus, claim 4 does not include the subject matter of the claim 1 upon which it depends.
	In order to overcome the rejection, Applicant may cancel the claim, amend the claim to specifically recite the phrase “The method according to claim 1” or “The pharmaceutical composition according to claim 12” to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. For consideration purposes, claim 4 is examined as being drawn towards “The method according to claim 1 …”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tanaka et al., Antiviral Research (2016), 133: pp. 156-164 (Tanaka), as disclosed in the information disclosure statement filed on September 17, 2020.
	Tanaka teaches that Hepatitis B virus causes acute and chronic hepatitis, which leads to liver cirrhosis and hepatocellular carcinoma. See, page 156, 1st paragraph. Tanaka also teaches the compound FIT-039, which is a cyclin-dependent kinase (CDK) 9 inhibitor, suppresses the replication of several DNA viruses including HSV, HPV and human adenovirus. (See, Abstract). Tanaka further teaches that FIT-039 significantly impairs production of HBV covalently closed circular DNA (cccDNA), suppresses viral replication, and inhibits Hepatitis B Virus infection in HBV-replicating HepG2/NTCP cell line. See, page 158, 2nd-3rd paragraphs. The CDK9 inhibitor, FIT-039, is presented below:

    PNG
    media_image3.png
    183
    175
    media_image3.png
    Greyscale

	Tanaka teaches the compound of Formula (I), wherein:
R1 is a hydrogen atom;
X is -C(=S)-;
R2 is an unsubstituted nitrogen-containing heteroaryl group (pyridinyl);
R3, R5 and R6 are each a hydrogen atom;
R4 is a halogen atom (-F); and 
R7 is an unsubstituted nitrogen-containing heterocycloalkyl group (piperidinyl).

	Tanaka teaches the compound of Formula (II), wherein:
R4 is a halogen atom (-F);
R5 and R9 are each a hydrogen atom;
R7 is an unsubstituted nitrogen-containing heterocycloalkyl group (piperidinyl); and
R8 is a sulfur atom.

	Therefore, the prior art reference anticipates the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., Antiviral Research (2016), 133: pp. 156-164 (Tanaka), as disclosed in the information disclosure statement filed on September 17, 2020, in view of Xie et al., Journal of Medical Virology (2011), 83: pp. 879-883 (Xie).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Tanaka teaches that Hepatitis B virus causes acute and chronic hepatitis, which leads to liver cirrhosis and hepatocellular carcinoma. See, page 156, 1st paragraph. Tanaka also teaches the compound FIT-039, which is a cyclin-dependent kinase (CDK) 9 inhibitor, suppresses the replication of several DNA viruses including HSV, HPV and human adenovirus. (See, Abstract). Tanaka further teaches that FIT-039 significantly impairs production of HBV covalently closed circular DNA (cccDNA), suppresses viral replication, and inhibits Hepatitis B Virus infection in HBV-replicating HepG2/NTCP cell line. See, page 158, 2nd-3rd paragraphs. The CDK9 inhibitor, FIT-039, is presented below:

    PNG
    media_image3.png
    183
    175
    media_image3.png
    Greyscale

	Tanaka teaches the compound of Formula (I), wherein:
R1 is a hydrogen atom;
X is -C(=S)-;
R2 is an unsubstituted nitrogen-containing heteroaryl group (pyridinyl);
R3, R5 and R6 are each a hydrogen atom;
R4 is a halogen atom (-F); and 
R7 is an unsubstituted nitrogen-containing heterocycloalkyl group (piperidinyl).

	Tanaka teaches the compound of Formula (II), wherein:
R4 is a halogen atom (-F);
R5 and R9 are each a hydrogen atom;
R7 is an unsubstituted nitrogen-containing heterocycloalkyl group (piperidinyl); and
R8 is a sulfur atom.

	Tanaka does not explicitly teach wherein, the tumor caused by a tumor virus is a Kaposi sarcoma-associated herpesvirus (KSHV) -induced lymphoma, as recited in the present claim 11.
	Xie teaches that Kaposi sarcoma-associated herpesvirus (KSHV) is the etiologic agent of Kaposi’s sarcoma, and is also present in lesions in patients with multicentric Castleman disease (rare lymphoproliferative disorders) and primary effusion lymphoma. See, page 880, 2nd paragraph. Xie also teaches that a the prevalence of KSHV was significantly higher (22.7%) among hepatitis B virus (HBV) seropositive blood donors compared with 14.1% of those who were negative to HBV, and chronic carriers of HBV infection were more likely to have higher KSHV antibody titers in a study of Jewish population. Xie states that both KSHV and HBV are transmitted via similar routes in blood donors. See, page 879, 1st paragraph. Xie further teaches that the interaction between KSHV and HBV and the strong antiviral effect of glycyrrhizic acid on KSHV replication in patients with chronic hepatitis B. See, page 882, 2nd-3rd paragraphs.
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Xie teaches the relationship between Kaposi sarcoma-associated herpesvirus and Hepatitis B virus. Further, Xie teaches that KSHV plays a critical role in the development of Kaposi sarcoma and linked with other lymphoproliferative disorders such multicentric Castleman disease and primary effusion lymphoma. Thus, a person skilled in the art would have expected that administering the CDK9 inhibitor, FIT-039, as taught by Tanaka would also suppress the progression of and treat other virus-associated tumors, specifically primary effusion lymphoma and KSHV-induced lymphoma.
	Therefore, claims 1 – 11 are prima facie obvious over the prior art references.

Conclusion
Claims 1 – 11 are rejected.
Claims 12 – 13 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626        

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626